J-S30044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DYSHAN T. AURSBY

                            Appellant               No. 42 EDA 2014


          Appeal from the Judgment of Sentence November 21, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001332-2010
                                         MC-51-CR-0001332-2010


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                           FILED MAY 09, 2016

        Appellant Dyshan T. Aursby purports to appeal from a November 21,

2013 judgment of sentence entered in the Philadelphia County Court of

Common Pleas at docket number MC-51-CR-0001332-2010.1 Because there

was no such judgment of sentence entered at that docket, we quash this

appeal.

        On April 19, 2010, Appellant pled guilty to knowing and intentional

possession of a controlled substance2 at docket number MC-51-CR-0001332-



____________________________________________


1
 The appeal paragraph also lists docket number CP-51-CR-0001332-2010.
That docket number, however, is not associated with Appellant.
2
    35 Pa.C.S. § 780-113(a)(16).
J-S30044-16



2010. On that same date, Appellant pled guilty to possession with intent to

deliver a controlled substance3 at docket number CP-51-CR-0002354-2010.

        The trial court sentenced Appellant to 12 months’ intermediate

punishment at docket number MC-51-CR-0001332-2010. At docket number

CP-51-CR-0002354-2010, the trial court sentenced Appellant to 12 months’

intermediate punishment followed by two years’ probation.

        In May, 2013, at docket number CP-51-CR-0001044-2012, a jury

found Appellant guilty of attempted murder, aggravated assault, robbery --

inflict serious bodily injury, and conspiracy to commit aggravated assault.

On July 26, 2013, the trial court imposed an aggregate sentence of 12½ to

25 years’ imprisonment.

        On November 21, 2013, as a result of the May 2013 convictions, the

trial court found Appellant in violation of his probation at docket number CP-

51-CR-0002354-2010          and     sentenced    Appellant   to   4   to   8   years’

incarceration, to be served consecutive to the sentence imposed for the new

convictions.4




____________________________________________


3
    35 Pa.C.S. § 780-113(a)(30).
4
  At the sentencing hearing, Appellant also pled guilty to another count of
possession of a controlled substance at docket number MC-51-CR-0022156-
2011. He received no further penalty for this conviction, and did not file a
notice of appeal.




                                           -2-
J-S30044-16



       On December 20, 2013, Appellant filed separate notices of appeal at

both docket number CP-51-CR-0002354-2010 and docket number MC-51-

CR-0001332-2010.5 This Court affirmed the judgment of sentence at docket

number CP-51-CR-0002354-2010 on June 3, 2015.            Commonwealth v.

Aursby, 40 EDA 2014 (Pa.Super. filed June 3, 2015) (unpublished

memorandum).

       The appeal filed at docket MC-51-CR-0001332-2010 is now before us.

The November 21, 2013 judgment of sentence was at docket CP-51-CR-

0002354-2010, not docket MC-51-CR-0001332-2010.            Appellant has not

been sentenced at docket MC-51-CR-0001332-2010 since April 19, 2010.

Accordingly, there is no final order at MC-51-CR-0001332-2010 from which

Appellant could timely appeal. Pa.R.A.P. 341 (“an appeal may be taken as

of right from any final order of an administrative agency or lower court”);

Pa.R.A.P. 301 (“no order of a court shall be appealable until it has been

entered upon the appropriate docket in the lower court”); Pa.R.A.P. 903

(“the notice of appeal required by Rule 902 (manner of taking appeal) shall

be filed within 30 days after the entry of the order from which the appeal is

taken”).


____________________________________________


5
  Appellant also filed a separate notice of appeal following his conviction for
attempted murder and related charges at docket CP-51-CR-0001044-2012.
This Court affirmed the judgment of sentence on June 17, 2015.
Commonwealth v. Aursby, No. 3601 EDA 2013 (Pa.Super. filed June 17,
2015).



                                           -3-
J-S30044-16



        Appeal quashed.6

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2016




____________________________________________


6
    Counsel’s application to withdraw as counsel is denied as moot.



                                           -4-